      Case 5:20-cv-05287-LHK Document 33 Filed 04/03/21 Page 1 of 3




 1 Bing Zhang Ryan (Bar No.: 228641)
   ZHANG LAW GROUP
 2 16 Southwood Drive
   Orinda, CA 94563
 3 Telephone: (925) 257-3097
   Email: bzhanglaw@gmail.com
 4
   Attorney for Plaintiff Powerland Technology Inc.
 5

 6 Keith A. Sipprelle (SBN 143358)
   VAN ETTEN SIPPRELLE LLP
 7 2945 Townsgate Road, Suite 200
   Westlake Village, CA
 8
   Telephone: (805) 719-4900
 9 ksipprelle@vstriallaw.com

10 Attorney for Defendant
   Byton North America Corporation
11

12
                              UNITED STATES DISTRICT COURT
13

14                         NORTHERN DISTRICT OF CALIFORNIA

15                                     SAN JOSE DIVISION
16

17

18 POWERLAND TECHNOLOGY INC., a                       Case No.: 20-cv-05287-LHK
   Chinese Corporation,
19
                    Plaintiff,                        NOTICE OF VOLUNTARY DISMISSAL
20
           v.                                         WITHOUT PREJUDICE
21
   BYTON NORTH AMERICA
22 CORPORATION, a Delaware corporation,
   and DOES 1 through 10, inclusive,
23

24                    Defendants.

25

26

27

28


     NOTICE OF VOLUNTARY DISMISSAL
       Case 5:20-cv-05287-LHK Document 33 Filed 04/03/21 Page 2 of 3




 1          NOTICE IS HEREBY GIVEN that pursuant to Federal Rules of Civil Procedure 41(a),

 2 Plaintiff Powerland Technology Inc. voluntarily dismisses without prejudice the above-entitled

 3
     action against Defendant Byton North America Corporation. This Notice of Dismissal is being
 4
     filed with the Court before service by Defendant of either an answer or a motion for summary
 5
     judgment.
 6

 7

 8 DATED: April 3, 2021                          ZHANG LAW GROUP
 9

10
                                                               /s/ Bing Zhang Ryan
11                                               Bing Zhang Ryan (Bar No.: 228641)
12                                               16 Southwood Drive
                                                 Orinda, CA 94563
13                                               Telephone: (925) 257-3097
                                                 Email: bzhanglaw@gmail.com
14
                                                 Attorney for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

27

28
       Case 5:20-cv-05287-LHK Document 33 Filed 04/03/21 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE

 2
     I, Bing Zhang Ryan, hereby declare as follows:
 3
     I am employed by Zhang Law Group, 16 Southwood Drive, Orinda, California, 94563. I am
 4
     over the age of 18 years and am not a party to this action. On April 3, 2021, I served true and
 5
     correct copy of:
 6

 7 NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

 8
               by sending the document(s) listed above to the following party via E-service in
 9      X      accordance with Zhang Law Group’s ordinary business practices:
10
     Keith Sipprelle                                       Attorney for Defendant
11
     ksipprelle@vstriallaw.com
12

13

14
     I declare under penalty of perjury pursuant to the laws of the United States that the foregoing is
15
     true and correct.
16
     Executed at San Francisco, California, on April 3, 2021.
17

18

19

20                                               /s/ Bing Zhang Ryan
                                                   Bing Zhang Ryan
21

22

23

24

25

26

27

28
